internal_revenue_service director exempt_organizations rulings and agreements uil index date date number release date dear ---------------- department of the treasury p o box - eodqa room cincinnati oh employer_identification_number contact person - i d number contact telephone numbers we have considered your application_for_exemption_from_federal_income_tax under the provisions of sec_501 of the internal_revenue_code_of_1986 and its applicable income_tax regulations based on the available information we have determined that you do not qualify for the reasons set forth on enclosure i if you are in agreement with our proposed denial please sign and return one copy of the enclosed form_6018 consent to proposed adverse action you have the right to protest this proposed determination if you believe it is incorrect to protest you should submit a written appeal giving the facts law and other information to support your position as explained in the enclosed publication exempt_organizations appeal procedures for unagreed issues the appeal must be submitted within days from the date of this letter and must be signed by one of your principal officers you may request a hearing with a member of the office of the regional_director_of_appeals when you file your appeal if a hearing is requested you will be contacted to arrange a date for it the hearing may be held at the regional_office or if you request at any mutually convenient district_office if you are to be represented by someone who is not one of your principal officers he or she must file a proper power_of_attorney and otherwise qualify under our conference and practice requirements as set forth in sec_601_502 of the statement of procedural rules see treasury_department circular no if we do not hear from you within the time specified this will become our final_determination sincerely director exempt_organizations rulings and agreements enclosures enclosure i publication form_6018 enclosure i legend a b c d issues is the organization organized and operated substantially for social recreational and other nonprofitable purposes as described in c of the internal_revenue_code is there a significant commingling of members in social and recreational activities facts you filed articles of organization as a limited_liability corporation with the state of a on b article ii of your constitution states the purpose of the organization club is to encourage interest in ---------- to provide safe economical -----------------and transportation for its members to advance the knowledge of the members in ---------- subjects and to bring more people the benefits and pleasure of ------- article v states that membership in the club is to be limited to ---- unless otherwise changed by a majority vote of the members all members have an equal interest privileges and obligations members may sell their interest in the club to a new member subject_to the other member's approval if a member is expelled their assets in the club will be returned to them from to you had------members currently you have ----- members the original ----- members each contributed dollar_figure toward the purchase of the club's aircraft you own only one plane a --- -------------------------------------model none of your members own any other -------- members pay membership dues plus additional fees at an hourly rate for individual use of the --------- any additional costs of maintenance and other variable expenses are shared among the membership law sec_501 of the internal_revenue_code exempts from federal_income_tax clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder revrul_58_589 1958_2_cb_266 provides the criteria or tests for determining whether an organization qualifies for exemption under sec_501 of the code an organization must establish that it is organized and operated exclusively for pleasure recreation and other nonprofitable purposes to meet this requirement there must be personal contacts and fellowship among the members a commingling of the members must play a material part in the life of the organization public law substituted the word substantially for exclusively revrul_69_635 1969_2_cb_126 holds that an automobile club whose principal activity is rendering automobile services to its members but has no significant social activities does not qualify for exemption under sec_501 of the code the basis for this conclusion is the fact the club had no significant commingling of its members revrul_70_32 1970_1_cb_132 holds that a flying club providing economical flying facilities for its members but having no organized social and recreation program does not qualify for exemption under sec_501 of the code the sole activity of the club involves the ownership operation and maintenance of aircraft for use by the members membership was open to all persons interested in flying as the flying club had no significant commingling of its members it did not qualify for exemption under sec_501 of the code revrul_74_30 1974_1_cb_137 describes a flying club that does qualify for exemption under sec_501 the club owns several small aircraft for the restricted use of its members the club's income is derived from membership fees dues and the sale of flying time the members meet regularly by formal meetings of the board and members and by informal meetings to schedule the use of the aircraft members are in frequent contact to assist in training inspect the aircraft and make maintenance decisions small groups of members also fly together in the club's aircraft the decision in this ruling is based on the fact that the members are jointly participating in the hobby of flying for pleasure and recreation and that there is commingling of its members applicant's position in our letter dated c we asked you to provide a description of all your social and recreation activities where the members all meet together you responded that your members socialize at least quarterly where there are organized picnics meetings and related activities that involve members and families business meetings are held quarterly in addition to the social activities you state that members get together more often for mutual sharing of club activities the members use the assets of the club to promote ------ safety and promote interest in ---------- by assisting boy scouts and the -----------patrol and donating time to the community by providing - --------- rides for youth groups in a follow-up letter dated d we asked for more specific details such as dates and times of your shared activities you replied that your activities are intermixed and that you did not have enough information to answer directly you estimated of the usage of the ------ is devoted to promoting ------ safety sponsoring and assisting boy scouts and providing --------- rides for interested youth you stated in your response that you were including the minutes to your last four business meetings as requested but they were missing you later stated that these documents would be sent by fax but we did not receive them we asked you to state the approximate percentage of your time and resources spent on social and or recreational activities outside of ------- you estimated and stated it was an educated guess because none of us are all at the events activities all of the time you also state that the members seldom ---- together and at the most two will ---- together to ferry the ------ for various reasons you provided a copy of your--------logbook with records from to this showed that individual members used the ------ in most instances the logbook does not indicate the purpose of the flights there was one reference to scouts service's response to applicant's position you limit the number of members to the individuals who invested dollar_figure each to purchase the club's ---------- new members may be admitted only if a member sells his share as you stated and your ------- log confirms your members seldom ---- together you state that you gather quarterly for social recreational activities and quarterly for a membership meeting you did not provide a copy of the minutes of membership meetings as requested you were unable to provide documentation to establish that the members spend a significant amount of time in club- related activities that would potentially involve the entire membership by your own statement your members are seldom if ever all together for such activities while it is not necessary for all members to participate in all activities of a social_club in order to establish significant commingling you have a very small number of members the fact that all members rarely meet together becomes even more significant under these circumstances you can be compared to the flying club discussed in revrul_70_32 supra that provided economical flying facilities for its members but had little commingling of its members for social and recreational purposes you can be distinguished from the organization discussed in rev_rul supra which qualified for exemption under sec_501 as discussed in the ruling there was a constant commingling of the members through informal meetings and during maintenance and repair of their --------- and by ------- together in small groups your members meet approximately four times a year for social recreational activities and four times for business meetings as you only have one ---------- there is no opportunity for most of your members to ---- together at the same time you even state in your letter that group social recreational activities are approximately of your activities because none of us are all at the events activities all of the time although your members may occasionally provide ---------- rides for the boy scouts and in connection with -------------------functions you were unable to provide evidence that you are involved as a group in an organized program of community service activities revrul_58_589 supra states that in order for an organization to meet the provisions of sec_501 the commingling of members must be a material part in the life of the organization revrul_69_635 supra also states there must be a commingling of members in order to qualify for exemption under sec_501 you have not provided any written documentation to substantiate the requirement of sec_501 that you are operating substantially for social and recreational activities and that there is significant commingling among your members conclusion based on the information submitted it is the position of the internal_revenue_service that you do not qualify for exemption under sec_501 of the code inasmuch as you are not organized and operated exclusively for pleasure recreation or other nonprofitable purposes your group social recreational activities are minimal your members generally do not --- together and thus you have not established that there is significant commingling among your members as described in the revenue rulings listed above you are organized and operated primarily to provide an economic convenience for your members by sharing expenses in the ownership and maintenance of a ------ used by individual members for personal activities
